I think this is an equity case, of which the Supreme Court has exclusive jurisdiction. The petition on which the judgment sought to be set aside was rendered alleged that Iverson Ward executed and delivered to Michael Kimbrough Company, a partnership composed of Roy Michael and Clarence Kimbrough, the note sued on, and that to secure the note Ward executed to Michael and Kimbrough a security deed to certain lands; and that Michael and Kimbrough disposed of the note but retained title to the lands conveyed to them as security for the note. It prayed that Michael and Kimbrough "be declared and decreed to hold the legal title to said property only for the purpose of securing said judgment, and that they and each of them be required *Page 185 
to convey said property to said defendant, Iverson Ward, for the purpose of levy and sale thereof under said judgment, and that upon failure of said defendants so to do, that the title be decreed in said Iverson Ward for said purpose as effectually as if so conveyed to him." There was also a prayer for a receiver and other appropriate equitable relief. The judgment rendered declared a special lien on the lands described in the security deed, and decreed that the legal title to the land was vested in the defendants Roy Michael and Clarence Kimbrough solely to secure the indebtedness sued on, and Michael and Kimbrough were authorized and directed to convey the land to Iverson Ward for the purpose of levy and sale, and the title to the property was "described" (decreed) to be in the defendant, Iverson Ward, for the purpose of such levy and sale. The decree further provided "that this case remain open for further orders and decrees to carry this decree into effect, including the appointment of a receiver." I am of the opinion that the decree was an equitable decree and that no lesser tribunal has authority to set aside a decree which it was powerless to render in the first instance.